     Case 2:21-cv-00728-MCE-KJN Document 14 Filed 07/21/21 Page 1 of 2


 1    Kevin P. Cleveland SBN 265902
      Young, Cohen & Durrett, LLP
 2    1321 Howe Avenue, Ste 100
      Sacramento, California 95825
 3    Telephone: (916) 569-1700
      Facsimile: (916) 569-1707
 4    Email: kcleveland@ycd-law.com

 5    Attorneys for WELLS SWEEPING, LLC. and Jay Wells

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WELLS SWEEPING, LLC, a California               Case No. 2:21-cv-00728-MCE-KJN
      Limited Liability Company, and Jay Wells,
12    an individual,                                  Assigned to Senior Judge Morrison
                                                      C. England, Jr.; Referred to
13                       Plaintiffs,                  Magistrate Judge Kendall J. Newman
14           v.                                       ORDER GRANTING PLAINTIFFS’ EX
                                                      PARTE APPLICATION FOR AN ORDER
15    CAPITAL ONE, NATIONAL                           EXTENDING TIME TO COMPLETE
      ASSOCIATION, AARON ASHCRAFT,                    SERVICE
16    ROXY ASHCRAFT, and Does 1 – 20,
      inclusive,
17
                         Defendants.
18

19

20                                                  ORDER
21

22          The Court, upon review of Plaintiffs’ request and representations presented in the above-
23   entitled matter hereby orders the following:
24   ///
25   ///
26   ///
27   ///
28
                                                    -1-
        ORDER GRANTING PLAINTIFFS’ EX PARTE APPLICATION FOR AN ORDER EXTENDING TIME TO COMPLETE
                                                 SERVICE
     Case 2:21-cv-00728-MCE-KJN Document 14 Filed 07/21/21 Page 2 of 2


 1          Plaintiffs are granted an additional thirty (30) days from today’s date to effectuate service

 2   of the Summons and Complaint filed in this matter, or to file a motion for service by publication.

 3

 4   IT IS SO ORDERED.

 5

 6

 7   Dated: July 21, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
        ORDER GRANTING PLAINTIFFS’ EX PARTE APPLICATION FOR AN ORDER EXTENDING TIME TO COMPLETE
                                                 SERVICE
